Citation Nr: 1404189	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  12-22 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for radiculopathy of the left lower extremity.

2.  Entitlement to a compensable disability rating for residuals of fractured navicular of the right foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from June 1956 to June 1960 and from April 1973 to April 1977. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran was denied a higher rating for a herniated nucleus pulposus with weakness of the left lower extremity in the January 2010 rating decision.  In his September 2010 notice of disagreement, the Veteran clearly disagreed solely with the rating as it pertained to the left lower extremity.  In July 2012, the Veteran was granted a separate 10 percent rating for radiculopathy of the left lower extremity and was subsequently issued a statement of the case in July 2012 for the issues of radiculopathy of the left lower extremity and residuals of fractured navicular of the right foot.  The Veteran submitted a Form 9 stating that the he disagreed with the ratings assigned for the disabilities of the left lower extremity and right foot.  Therefore, the issue of a higher rating for the herniated nucleus pulposus is not currently on appeal.

In November 2013, the Veteran was afforded a personal hearing before the undersigned.  A transcript of the hearing is of record.  



FINDINGS OF FACT

1.  The Veteran's radiculopathy of the left lower extremity is productive of moderate incomplete paralysis of the sciatic nerve.

2.  The Veteran's residuals of fractured navicular of the right foot are manifested by mild symptoms.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating for service-connected radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2013).

2.  The criteria for a compensable disability rating for residuals of fractured navicular of the right foot are manifested by mild symptoms have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The appeal arises from the Veteran's disagreement with the RO decision denying higher ratings for the left lower extremity associated with the herniated nucleus pulposus and residuals of fractured navicular of the right foot.  The Veteran waived any error in the content or timing of the notice provided at his Board hearing in November 2013.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted in August 2008, October 2009, February 2011, and March 2012; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).  As the reports of the VA examinations are based on the Veteran's medical history and described the disability in sufficient detail so that the Board's decision is a fully informed one, the examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).   

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009); Dingess/Hartman, 19 Vet. App. at 486.  

II.  Analysis

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Radiculopathy of the left lower extremity

The Veteran is seeking an increased disability evaluation for service-connected left lower extremity radiculopathy.  

The Veteran's radiculopathy of the left lower extremity is currently rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520, which rates incomplete or complete paralysis of the sciatic nerve.  The Veteran is currently assigned a 10 percent rating.  Mild incomplete paralysis warrants a 10 percent disability rating; moderate incomplete paralysis warrants a 20 percent disability rating; moderately severe incomplete paralysis warrants a 40 percent disability rating; and, severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

The use of terminology such as "mild," "moderate" and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.

During an August 2008 VA examination, the Veteran complained of having shocking-like pain running down his left leg, numbness in his left foot and lateral aspect of the left leg, and some weakness in his left foot.  He described his pain as being fairly consistent and he was no longer able to walk long distances, lift, squat or stoop.  Physical examination revealed weakness of 4/5 on the left with ankle plantar flexion, dorsiflexion, and extensor hallucis longus.  He also had decreased sensation to light touch in the left lower extremity in the L4-5 dermatome.  He was diagnosed as having severe degenerative disc disease at L4-5, L5-S1 level with radiculopathy and L4-5 dermatomal motor and sensory deficits.  

During the March 2012 VA examination, the Veteran was diagnosed as having intervertebral disc syndrome with paralysis of the sciatic nerve.  The Veteran's radiculopathy of the left lower extremity showed symptoms of mild constant pain, moderate intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness.  The severity of the left side radiculopathy was characterized as moderate.

During the appellate period, the Veteran's disability included involvement that was not wholly sensory, demonstrating pain and weakness of the left lower extremity.  The disability as described in the August 2008 and March 2012 VA examinations indicates moderate symptoms.  There is no evidence indicating that the symptoms were more than moderate.  Given the consistent findings of moderate symptoms, and no finding of a moderately severe or worse degree of incomplete paralysis of the sciatic nerve, a rating of 20 percent is warranted.  

The preponderance of the evidence is against a rating higher than 20 percent.  There is no doubt to be resolved and a higher rating is not warranted.    



Residuals of fractured navicular of the right foot

The Veteran is seeking an increased disability evaluation for his right foot disability.  During the November 2013 VA examination, the Veteran stated that he was not sure that it was his right foot that was injured during service and he was possibly service-connected for the wrong foot.  Service treatment records show that during separation examination in May 1976, the Veteran's right foot was reported as having been fractured in 1973, treated by a cast and well-heeled.  There is no report of injury of the left foot.  Therefore, the proper foot is service-connected and on appeal. 

The Veteran's residuals of fractured navicular of the right foot have been rated under Diagnostic Code 5284.  Under Diagnostic Code 5284, moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  38 C.F.R. § 4.71a.

During an October 2009 VA examination, the Veteran complained of having right foot pain, which was more significant while weight bearing.  Physical examination of the right foot revealed no point tenderness of the foot or ankle and no painful or decreased range of motion of his mid-foot or forefoot.  He had pes planus, which was passively correctable.  The Veteran was diagnosed as having right foot pes planus.  

During the February 2011 VA examination, the Veteran denied a history of injury to the right foot or any pain or problems associated with the right foot.  At that time, the Veteran stated that it was his left foot that was broken during service and complained of having pain with flare ups with the left foot.  Physical examination of both feet was primarily unremarkable with no pain on motion or tenderness.  Following x-rays showing mild arthrosis of the mid-foot joints, the Veteran was diagnosed as having mild mid-foot arthritis of the left and right feet.  The examiner found that the only pain exhibited by the Veteran was radicular pain in the left foot coming from the spine and he denied any problems associated with the right foot.  

The medical evidence does not show that the Veteran currently has any objective symptoms associated with the right foot other than mild arthritis and mild pes planus.  In fact, he denied having any injury associated with the right foot during service and insisted that it was left foot that was injured during service.  Therefore, under Diagnostic Code 5284, a higher rating is not warranted.  The Veteran's mild pes planus does not warrant a compensable rating under Diagnostic Code 5276 as his flat foot was described as mild and passively correctable.  Likewise, the Veteran's mild arthrosis of the mid-foot joint of the right foot does not warrant a compensable rating.  No limitation of motion of the right foot was found on examination.  In order to warrant a 10 percent rating under Diagnostic Code 5003 for arthritis with no evidence of limitation of motion, there must be x-ray evidence of 2 or more major joints or 2 or more minor joint groups.  As the Veteran's right foot arthritis does not involve 2 minor joint groups, it does not meet the criteria for a compensable rating.  

Given findings of mild pes planus and mild arthritis with no objective evidence of pain or limitation of the right foot, the preponderance of the evidence is against a compensable rating.  There is no doubt to be resolved and a higher rating is not warranted.    

Extraschedular Consideration

The rating criteria considered in this case reasonably describe the Veteran's disability level and symptomatology.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations for the service-connected radiculopathy of the left lower extremity and residuals of fractured navicular of the right foot are adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

Total Disability Rating Due To Individual Unemployability (TDIU)

A claim for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant case, the holding of Rice is inapplicable since the evidence of record does not show that the Veteran's current unemployment is due to his service connected disabilities.  The Veteran stated that he was no longer working during the August 2008 VA examination; however, he has not alleged, and there is no evidence of record, that he was no longer working due to any service-connected disabilities.  Thus, there is no evidence that entitlement to increased compensation based on TDIU is warranted.


ORDER

Entitlement to a 20 percent disability rating for service-connected radiculopathy of the left lower extremity is granted.

Entitlement to a compensable disability rating for service-connected residuals of fractured navicular of the right foot is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


